—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 13, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree (4 counts), and sentencing him to four terms of 9 to 18 years, to run concurrently with each other and with the sentences imposed for the Bronx County convictions, and from an order, same court and Justice, entered on or about April 30, 1998, denying defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
In view of our affirmance of defendant’s Bronx conviction (267 AD2d 120 [decided herewith]), we find no basis for reversal. Moreover, it was understood by defendant at the time this plea was taken that it was separate and unrelated to the Bronx plea. Concur — Ellerin, P. J., Tom, Rubin, Andrias and Buckley, JJ.